DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 19 and 20 are amended.  Claims 1-20 are pending and are considered in this office action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 101, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization/Confirmation for this examiner’s amendment was given in the Electronic Communication with Applicant’s representative Ilya Libenzon on 6/1/2022.
Please replace all prior version of the claims with the attached amended claims, wherein, on 6/1/2022 Applicant, via AFCP 2.0 telephone interview, allows Examiner to remove the “signature” in the claims.
Claims 1-20 of this application are allowed.

The amended claims:
(Currently Amended) A method for conducting secure electronic financial transactions, comprising: identifying, by a computing system, a first payment source account held by an account holder and a second account held by the account holder; encrypting with a public digital account in a pre-authorized amount; transferring the transaction amount to pay the merchant; if the first transfer is not completed within the predetermined time, requesting, by the computing system, via the second network a second transfer of the pre-authorized amount from the second account; and releasing the pre-authorization charge of the second account if the transaction amount was successfully transferred from the first account within the predetermined time.

(Previously presented) The method of claim 1, wherein a processing fee is imposed on the transaction at the rate being a percentage of the transaction amount.
(Previously Presented) The method of claim 1, wherein a processing fee is imposed on the pre-authorization charge.
 (Previously Presented) The method of claim 1, wherein a processing fee is imposed on a tip amount.
(Previously Presented) The method of claim 1, wherein a processing fee imposed on the transaction is adjusted for the account holder based on risk assessment data before the transaction is processed.
(Previously Presented) The method of claim 1, wherein a processing fee is adjusted for the merchant based on risk assessment data.
(Previously Presented) The method of claim 1, further comprising refunding excessive processing fee back to the merchant or to the account holder.
(Previously Presented) The method of claim 1, wherein the first network is an automated clearing house (ACH) network and the first transfer is an ACH transfer.
(Previously Presented) The method of claim 1, wherein the first network is a mobile remote deposit capture (mRDC) network and the first transfer is an mRDC transfer.
(Previously Presented) The method of claim 1, wherein the second account comprising a credit card, debit card, pre-paid card, crypto account, brokerage account, or bank account, or combination thereof.
(Previously Presented) The method of claim 1, further comprising reversing processing fees within a predetermined amount of time to the account holder.
(Previously Presented) The method of claim 1, further comprising performing a dispute resolution based on data.
(Previously Presented) The method of claim 1, further comprising detecting a fraud using data.
(Previously Presented) The method of claim 9, further comprising generating a secured mobile check as part of a good check assurance practice by allowing the merchant to a. deposit the check using a camera of a mobile device; b. running the check and associated client's information through a bad check database; and c. providing by the account holder a guarantee of a good check using QR- code generated link to the second account; thereby allowing the merchant to tap into the assets of the second account.
(Previously Presented) The method of claim 1, further comprising issuing an approval code for each transaction, wherein the code does not include the letters/digitals selected from B = 8, G = 6, I = 1 = l (lowercase L), O = 0, Q = D, S = 5, and Z = 2; thereby avoiding confusion associated with the similarities between letters and digits.

(Previously Presented) The method of claim 1, further comprising marking the transaction as pending until the transaction is approved by the account holder.
(Previously Presented) The method of claim 1, further comprising increasing the speed of the transaction based on the account holder's financial credibility by adjusting the predetermined time.
(Previously Presented) The method of claim 1, wherein the second account further comprising one or more accounts.
(Currently Amended) A system for conducting secure electronic financial transactions, the system comprising: one or more processors; and one or more memories having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to: identify a first payment source account held by an account holder and a second account held by the account holder; encrypt with a public digital the transaction amount from the first payment source account within a predetermined time; perform a pre-authorization charge of the second account in a pre-authorized amount; transfer the transaction amount to pay the merchant; if the first transfer is not completed within the predetermined time, request via the second network a second transfer of the pre-authorized amount from the second account; and release the pre-authorization charge of the second account if the transaction amount was successfully transferred from the first account within the predetermined time.
(Currently Amended) A non-transitory physical computer storage comprising computer-executable instructions that, when executed by one or more computing devices, configure the one or more computing devices to: identify a first payment source account held by an account holder and a second account held by the account holder; encrypt with a public digital account if the transaction amount was successfully transferred from the first account within the predetermined time.
REASONS FOR ALLOWANCE
The prior arts in the field (US10839359; US20070244811; US20140358776) teaches a similar apparatus as claims, except the claimed feature of “if the first transfer is not completed within the predetermined time, requesting, by a computing system, via the second network a second transfer of the pre-authorized amount from the second account; and releasing the pre-authorization charge of the second account if the transaction amount was successfully transferred from the first account within the predetermined time.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature. Therefore, prior art (US10839359; US20070244811; US20140358776) taken alone or in combination, fail to explicitly teach each and every limitations of either claim 1 or 19, or 20. 
Furthermore, Examiner cannot find prior art of reference dated before February 09, 2021 that teaches the limitations of either claim 1 or 19, or 20. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	6/01/2022

/NEHA PATEL/             Supervisory Patent Examiner, Art Unit 3685